Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
                                                            Dec 18 2014, 8:30 am
collateral estoppel, or the law of the case.


APPELLANT PRO SE:

PHILLIP GRAY
Westfield, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

PHILLIP GRAY,                                      )
                                                   )
       Appellant-Plaintiff,                        )
                                                   )
               vs.                                 )    No. 49A02-1409-MI-614
                                                   )
THE PALACE et al,                                  )
                                                   )
       Appellees-Defendants.                       )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Heather A. Welch, Judge
                             Cause No. 49D12-1108-MI-30450


                                        December 18, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
                                     CASE SUMMARY

       Appellant-Plaintiff Phillip Gray filed suit against Appellee-Defendant The Palace,

apparently a restaurant, alleging discrimination on the basis of his gender, race, age, and

status as a disabled veteran. Ultimately, default judgment was entered in favor of Gray and

against The Palace, and the trial court held a hearing on the issue of damages. The trial court

determined that damages were $103,069.58 plus interest. Gray appeals, contending that (1)

the trial court judge allegedly acted as de facto counsel for The Palace, (2) the trial court

judge allegedly conducted an improper ethics investigation of herself, (3) the trial court erred

in rejecting his argument that he should be able to pierce the corporate veil, and (4) the trial

court’s finding of damages was clearly erroneous. Because none of Gray’s arguments is

supported by cogent reasoning or citation to relevant authority, we affirm.

                        FACTS AND PROCEDURAL HISTORY

       In August of 2011, Gray sued The Palace, alleging discrimination based on gender,

race, age, and disable veteran status. Gray had apparently applied for a bartender position at

The Palace and was not hired. On February 14, 2014, the trial court entered default judgment

in favor of Gray. Gray requested some $295,000.00 in damages, but, on July 23, 2014, the

trial court entered damages of $103,069.58 plus 8% post-judgment interest.

                             DISCUSSION AND DECISION

       Without going into too much detail regarding the specifics of Gray’s arguments, we

conclude that they are all waived for failure to make cogent arguments. Indiana Rule of

Appellate Procedure 46(A)(8) provides, in part, as follows:


                                               2
        (8) Argument. This section shall contain the appellant’s contentions why the
        trial court or Administrative Agency committed reversible error.
            (a) The argument must contain the contentions of the appellant on the
            issues presented, supported by cogent reasoning. Each contention must be
            supported by citations to the authorities, statutes, and the Appendix or parts
            of the Record on Appeal relied on, in accordance with Rule 22.
            (b) The argument must include for each issue a concise statement of the
            applicable standard of review; this statement may appear in the discussion
            of each issue or under a separate heading placed before the discussion of
            the issues. In addition, the argument must include a brief statement of the
            procedural and substantive facts necessary for consideration of the issues
            presented on appeal, including a statement of how the issues relevant to the
            appeal were raised and resolved by any Administrative Agency or trial
            court.

        To point out just a few shortcomings, Gray’s “argument” contains no citations to the

record,1 no citations to any statutory or case law,2 and no statements regarding the applicable

standards of review.

        It is well settled that we will not consider an appellant’s assertion on appeal
        when he or she has not presented cogent argument supported by authority and
        references to the record as required by the rules. Thacker v. Wentzel, 797
        N.E.2d 342, 345 (Ind. Ct. App. 2003). We will not become an advocate for a
        party, and we will not address arguments that are either inappropriate, too
        poorly developed, or improperly expressed to be understood. Id.

Lasater v. Lasater, 809 N.E.2d 380, 389 (Ind. Ct. App. 2004).

        Gray’s presentation of his issues on appeal falls far short of what the Appellate Rules

require. Consequently, they are all waived for our consideration.

        The judgment of the trial court is affirmed.


        1
           There is, for all intents and purposes, no record on appeal. Gray did not provide this court with
transcripts of any of the proceedings below, and his Appendix consists only of two seemingly identical copies
of the chronological case summary.

        2
          Gray repeatedly cites Indiana Rule of Judicial Conduct 2.9(C) without providing any of the rule’s
actual provisions or explaining how the trial court judge violated them.

                                                     3
NAJAM, J., and MATHIAS, J., concur.




                                      4